Exhibit 10.1

 



TERMINATION, GENERAL RELEASE AND SETTLEMENT AGREEMENT

 

This Termination, General Release and Settlement Agreement (this "Agreement") is
made by and between ROI Land Investments, Inc., a Nevada corporation (referred
to herein, together with all of its subsidiaries, as the "Company") and Sarni
Ben Chaouch, the Chief Executive Officer of the Company ("Chaouch"). The purpose
of this Agreement is to fully and finally dispose of all issues regarding
Chaouch's various relationships with the Company, including his separation from
employment with the Company as described below.

 

RECITALS:

 

1.The Company's Board of Directors and Chaouch have reached an impasse with
respect to the manner of running the Company. The Board of Directors of the
Company therefore has requested Chaouch to resign as a member of the Board of
Directors of the Company and as its officer and employee, and to terminate his
other relationships with the Company. Chaouch has agreed to do so, pursuant to
the terms and for the consideration set forth below.

 

2.The parties agree and acknowledge that there is good and sufficient
consideration for the settlement of any and all issues between Chaouch and the
Company and for the mutual promises contained herein. Also, the parties agree
and acknowledge that the terms of this Agreement are fair and equitable,
reflecting both the corporate interests of the Company and the interests of
Chaouch.

 

AGREEMENT:

 

l. Acknowledgement of Circumstances of Agreement. Chaouch hereby acknowledges
that he is voluntarily entering into this Agreement of his own free will and
without influence by the Company or any of its present or former officers,
representatives, agents or employees. Chaouch has had the opportunity to consult
with legal counsel of his choosing regarding this matter. Chaouch understands
that he may take as long as twenty-one (2 l) days to consider this Agreement
before signing it. Chaouch's execution of this Agreement before the expiration
of that period will constitute his representation and warranty that he has
decided that he does not need any additional time to decide whether to execute
it.

 

2. No Admission of Guilt. Neither the negotiation, undertaking or execution of
this Agreement shall constitute an admission of guilt, liability or culpability
by either party of a violation of any US, French, or Canadian federal, state or
provincial constitution, statute or regulation, or common law right, whether in
contract or in tort.

 

3. Consideration; Return of Super-Voting Stock. The Company agrees to issue to
Chaouch, promptly after the expiration of the seven-day rescission period set
forth in Section 6(e) hereof, One Million (1,000,000) shares of Class B
Preferred Stock of the Company. The parties acknowledge that such issuance of
Preferred Stock far exceeds in value, and shall stand in lieu, of any other
payments which might be due to Chaouch, including any unpaid wages, vacation pay
or expenses which may be due to Chaouch. Such shares shall bear a legend with
respect to securities law transfer restrictions in accordance with the Company's
past practice. In addition, Chaouch shall transfer to the Company for
cancellation all of his shares of Class A Preferred Stock in the Company. The
Company shall provide for three (3) years a "term" life insurance policy payable
to Chaouch with a death benefit ofup to $5 million (USD) (or, at the Company's
option, may have Chaouch obtain such insurance and then reimburse Chaouch for
the premiums thereon.). Chaouch recognizes that some or all of the premiums
therefor may be taxable income to Chaouch under applicable tax rules and
regulations.

 

4. Resignation. Chaouch hereby resigns as a member of the Company's Board of
Directors, including that of any subsidiaries of the Company, effective
immediately. In addition, Chaouch hereby resigns as an officer and/or employee
of the Company, including of any subsidiaries of the Company, effective
immediately.

 

 

 



 1 

 

 

5. Termination of Agreements. Chaouch hereby unilaterally terminates and
withdraws from all agreements with the Company, or concerning the Company, to
which Chaouch, or any entity primarily owned or controlled by Chaouch, is a
party. The other parties to such agreements may either terminate such agreements
or continue them without Chaouch, as such parties (or as the Company, if it is
one of those parties) shall decide. Without limiting the generality of the
foregoing, Chaouch hereby terminates all voting agreements with respect to the
Company's capital stock or other securities, including without limitation the
Voting Agreement dated October 1, 2016, with respect to the Company's Class A
Preferred Stock, to which Chaouch is a party.

 

If such termination and/or withdrawal requires the concurrence of other parties,
then this termination and/or withdrawal by Chaouch shall remain in effect, and
shall not be revoked, until such other parties have acted; and until then,
Chaouch hereby irrevocably waives all rights, powers and privileges under any
such agreements. Chaouch hereby covenants and agrees, without any further
consideration, to sign any termination agreement, withdrawal agreement or other
agreement or certification to accomplish or confirm the termination and
withdrawal set forth below, within three (3) business days of a request by the
Company to do so. Chaouch also irrevocably waives any right to payment or
reimbursement of any unpaid salary, expenses, vacation pay and any other benefit
owed to him by the Company, now or in the future. Any outstanding options,
warrants or rights to shares of the Company's capital stock owned or controlled
by Chaouch, or by family members of Chaouch, or by any entity (including a
trust) owned or controlled by Chaouch, are hereby cancelled.

 

6. Mutual Releases. By accepting the terms of this Agreement, Chaouch, for
himself, his heirs, executors and administrators, releases and forever
discharges the Released Parties (defined below) of and from any and all
liability in manner of suits, claims, charges or demands whatsoever, whether in
law or in equity, under federal, state and municipal constitutions, statutes,
charters, regulations and common law, including, but not limited to, the Family
and Medical Leave Act under U.S. Federal and State laws, discrimination or
retaliation claims under the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. § 621 et seq. (the "ADEA''), Title VII of the Civil Rights
Act of 1964, as amended, 42 U.S.C. § 2000 et seq., the Employee Retirement
Income Security Act of 1974, 29 U.S.C. § 1001 et seq., the Americans with
Disabilities Act, 42 U.S.C. § 12101 et seq., as well as any and all claims for
violation of any public policy having any bearing whatsoever on the terms or
conditions of Chaouch's employment or cessation of employment by the Company;
all claims for relief or other benefits under any United States, French or
Canadian federal, state, provincial or local statute, ordinance, regulation,
rule of decision, or principle of common law, all claims that the Released
Parties engaged in conduct prohibited on any basis under any federal, state, or
local statute, ordinance, regulation, rule of decision, or principle of common
law, and all claims against the Released Parties, whether in contract, expressed
or implied, or in tort, including, but not limited to, breach of covenant of
good faith and fair dealing, breach of contract (express or implied),
defamation, slander, the tortious or wrongful discharge from employment, claims
for outplacement services, the intentional or negligent infliction of emotional
or mental distress, claims of inducement, promissory estoppel, collateral
estoppel, fraud, misrepresentation (negligent or intentional), and all other
claims, liability or rights, whether or not related to his employment with the
Company (except for rights arising solely out of his status as a stockholder of
the Company), including any claims for attorneys' fees and/or costs.

 

This is a good and final release of all claims of every nature and kind
whatsoever, and, by this Agreement, Chaouch releases the Released Parties from
all claims that are known and unknown, suspected and unsuspected, whether or not
arising out of his employment (including his service as an officer and as a
director) and separation from employment with the Company, except for claims for
unemployment or workers' compensation, if any. Nothing hereunder shall be deemed
to restrict or amend Chaouch's rights as a stockholder of the Company, separate
and apart from his employment relationship with the Company. The term "Released
Parties" used immediately above means the Company, all of its related companies,
subsidiaries and affiliates, their successors and assigns, and all of its and
their present, former and future officers, representatives, agents or employees.

 

The Company, on behalf of itself and all of its subsidiaries, releases Chaouch,
his heirs and assigns from any and all liability to the Company, whether in law
or in equity, under any United States, French or Canadian federal, state,
provincial and municipal constitutions, statutes, charters, regulations and
common law with respect to all acts or omissions taken or not taken with respect
to the Company, as the case may be, while acting as a director or officer of the
Company.

 

 



 2 

 

 

Chaouch acknowledges that certain states provide that a general release of
claims does not extend to claims which the person executing the release does not
know or suspect to exist in his favor at the time of executing the release
which, if known by him, may have materially affected his entering the release of
claims. Being aware that such statutory protection may be available to him,
Chaouch expressly, voluntarily and knowingly waives any arguable benefit or
protection of any such statute in executing this Agreement, known or unknown.
Chaouch acknowledges and understands that the release of claims under the ADEA
is subject to special waiver protections under 29 U.S.C. § 626(f). In accordance
with that section, Chaouch specifically agrees that he is knowingly and
voluntarily releasing and waiving any rights or claims of discrimination under
the ADEA. In particular, he acknowledges that he understands the following:

 

(a) he is not waiving rights or claims for age discrimination under the ADEA
that may arise after the date he signs this Agreement;

 

(b) he is waiving rights or claims for age discrimination under the ADEA in
exchange for the consideration set forth in this Agreement, which is in addition
to anything of value to which he is already entitled;

 

(c) he is hereby advised to consult with an attorney before signing this
Agreement;

 

(d) he has twenty-one (21) days within which to consider this Agreement, unless
a signed copy of this Agreement is received by the Board of Directors of the
Company prior thereto.

 

(e) he understands that for a period of seven (7) days after his execution of
this Agreement, he may revoke this Agreement (other than his resignation as a
member of the Company's Board of Directors) after execution by notifying the
Company in writing. Such writing must be received by the Company by 11:59 p.m.
on the seventh consecutive day after his execution of this Release of Claims at
the Company's business address in Montreal, Canada. The remaining portions of
this agreement shall not be affected thereby.

 

(f) he understands that this Agreement (other than his resignation as a member
of the Company's Board of Directors) will not become effective or enforceable
unless and until he has not revoked it and the applicable revocation period set
forth above has expired. The date on which the revocation period expires, if
Chaouch does not first revoke it, is the Effective Date of this Agreement for
purposes of the employment termination provisions hereof.

 

(g) he understands that nothing in this Agreement restricts his right to
challenge the validity of the General Release of ADEA claims, to file a charge
with the EEOC or to participate or cooperate in EEOC investigations or
proceedings.

 

7. Mutual Waiver of Rights. Chaouch agrees that by this Agreement, he is
expressly waiving his right to bring or pursue any judicial action, any
administrative agency or action, any contractual action, any statutory action or
procedure or any action which he could have brought with respect to any matter
arising from his employment with the Company and separation therefrom with the
Company, provided, however, that this Agreement shall not preclude Chaouch from
seeking unemployment compensation or workers' compensation benefits, nor shall
it constitute a waiver with respect to any claims he may have for retirement
benefits (e.g., 401(k) and pension benefits). Chaouch also agrees that by
entering into this Agreement, he is waiving any right he may have to seek or
accept damages or relief of any kind with respect to the claims released by this
Agreement or by reason of termination of his employment.

 

In the event that any third party, whether a government agency or
instrumentality or a private company or individual (including, without
limitation, a stockholder or creditor of the Company), makes a claim against
Chaouch and/or the Company alleged to arise partly or wholly out of the actions
or omissions of Chaouch, whether currently known or unknown, which if true would
have constituted intentional misconduct or actions taken (or omitted) other than
in good faith in the best interests of the Company, then the parties agree that
the Company shall not seek indemnification, reimbursement or compensation from
Chaouch (including any payment for attorneys' fees or expenses, or any right to
a joint defense),, and Chaouch shall not seek indemnification, reimbursement or
compensation from the Company (including any payment for attorneys' fees or
expenses, or any right to a joint defense), whether pursuant to the Company's
By-laws or other organizational documents, contracts, laws or otherwise.

 

8. Confidentiality. Chaouch hereby covenants and agrees to keep in strictest
confidence any and all proprietary or confidential information with respect to
the Company, its sales prospects, customers, business plans, industry contacts,
future plans, data, income information, or any other non-public information with
respect to the Company. Chaouch understands that this confidentiality provision,
as well as the non-disparagement and confidentiality provisions set forth in
Paragraph 11 hereof, is an important reason for the payments authorized
hereunder, and is of the essence of this agreement.

 

 

 



 3 

 

 

9. Return of Company Property. Chaouch agrees to return promptly all the
Company' property in his possession including, but not limited to, credit cards,
keys, company files and internal documents, data, and any data contained on an
office/computer equipment which has been available for his personal use, which
may for any reason not have been turned in by Chaouch on the date of signing
hereof. Chaouch shall be permitted to retain one (1) personal computer provided
to him by the Company, provided that he confirms to the Company that he has
deleted from its hard drive all copies of any Company-related information
(including e-mails and non-public documents).

 

10. Full Knowledge. Chaouch has carefully read this Agreement and fully
understands its contents and significance, and he acknowledges that he has not
relied upon any representation or statement, written or oral, not set forth in
this document. He fully understands that this Agreement constitutes a waiver of
all rights available under United States, French and Canadian federal,
provincial and state statutes, municipal charter and common law, with regard to
the subject matter hereof.

 

11. Non-Disclosure; Non-Disparagement. Chaouch agrees not to disclose the
contents of the provisions of this Agreement, its terms or conditions or the
circumstances that resulted in or followed Chaouch's separation from employment,
to any party, excluding immediate family, except as required by law or as is
reasonably necessary for purposes of securing counsel from his attorney,
accountant or financial adviser. Chaouch and the Company both agree not to make
any statement, publicly or privately, written or verbal, to any third parties
which may disparage or injure the goodwill, reputation and business standing of
Chaouch or the Company, respectively. The Company shall instruct its officers
and directors to avoid any such statement as well. In the event of any violation
of this provision, and the Agreement, either party may seek all appropriate
legal and equitable relief. Nothing in this Section 11 is intended to impose
restrictions on either party beyond those that are permitted by law, including
without limitation compliance with United States, French and Canadian securities
laws and regulations, as well as directives of the respective agencies thereof.
Nor is it intended to restrict the use of this Agreement as evidence in a
subsequent proceeding in which any of the parties allege a breach of this
Agreement.

 

14. Miscellaneous Provisions. This agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof, and supersedes all oral or written agreements and understandings
with regard to such subject matter. In case any provision of this agreement
shall be invalid, illegal or unenforceable, such provision shall be reformed to
the extent necessary to permit enforcement thereof, and the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby. Both parties acknowledge that damages at law may be an
inadequate remedy for the breach or threatened breach of this agreement and
that, in the event of a breach or threatened breach by a party of any provision
hereof, the other party's rights and obligations hereunder shall be enforceable
by specific performance, injunction, or other equitable remedy, in addition to
and not in lieu of any rights to damages at law or other rights provided by
statute or otherwise for a breach or threatened breach of any provision hereof.
This agreement shall be binding on and inure to the benefit of the parties'
respective successors and assigns.

 

This agreement shall be construed in accordance with the laws of the State of
Nevada, without reference to its conflicts of laws provisions, and shall be
enforceable exclusively in the courts therein. Changes, amendments or
modification in or additions to of any provision under or of this agreement may
be made only by a written instrument executed by the parties thereto. No waivers
shall be valid unless in writing and signed by the waiving party. All notices
must be in writing and are deemed given when received, regardless of the means
of transmission, except that notices sent via electronic mail (e-mailed) or
faxed notices shall be valid only if their receipt is thereafter confirmed by
the receiving party by return transmission or otherwise.

 

15. Construction. If any term or provision of this Agreement, or any application
thereof to any circumstances, is declared invalid, in whole or in part, or
otherwise unenforceable, such term or provision or application shall be deemed
to have been modified to the minimum extent necessary for it to be enforceable,
and shall not affect other terms or provisions or applications of this
Agreement.

 

IN WITNESS WHEREOF, the parties hereunto set their hands and seals as of the
last date set forth below.

 



  ROI LAND DEVELOPMENT INC.             By: /s/ Martin Scholz   /s/ Sami Ben
Chaouch   Martin Scholz; Executive Vice President   Dated: May 18, 2017   Dated:
May 18, 2017               /s/ Sebastien Cliche       Sebastien Cliche,
President       Dated: May 18, 2017            

 

 

 



 4 

 